Dawson, C. J.
(dissenting): The quoted part of plaintiff’s petition set out above alleges a real grievance, which for the nonce must be taken as true. Counsel for the defendant board did not take the trouble to plead to it by motion, demurrer or otherwise. So far as the record shows, they did not even give the trial court a chance to set itself right if it did err in granting the temporary injunction.
I cannot agree that there is an adequate remedy for'the plaintiff’s predicament in the anomalous procedure for an appeal outlined in the majority opinion. As the matter stands, when our mandate goes down, the plaintiff will have to mark time for a few months at least before he can have his alleged grievance redressed by appeal to the district court, or later in this court. And meantime the dental board’s order revoking his license to practice his profession shall remain in force!
Our constitution provides that for injuries suffered in person, reputation or property all persons shall have remedy by due course of law, and justice administered without delay. (Bill of Rights, Kan. Const., sec. 18.) It would be superfluous to add that the broad *243guaranties of the fourteenth amendment are to the same effect. As plaintiff’s petition stands, its allegations of fact are undenied- and must be taken as true. In Drainage District v. Railway Co., 99 Kan. 188, 205-206, 161 Pac. 937, where the scope of the powers of another official board were under consideration, this court said:
“It may ... be said generally that when the state creates an agency to serve its public needs and confers administrative powers upon it, whatever be the language of the statutes conferring such powers, a just and reasonable exercise of such powers is intended, and the power to make or exercise unreasonable, arbitrary and confiscatory orders is not intended. Such is the spirit of our own bill of rights and of the fourteenth amendment, which have been expounded times without number by this court and by the federal supreme court.”
I therefore dissent.
Smith, J., joins in the foregoing dissenting opinion.